Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 12, and 14 is/are rejected under 35 U.S.C. 102(a) (1)/(a)(2) as being anticipated by Yu et al. (Yu) (US 2010/0094557).
Regarding claim 1, Yu discloses a method comprising: 
scanning a well log for one or more dimensions, the one or more dimensions describe one or more features of a well, each dimension of the well log corresponds to each feature, each dimension includes a plurality of values in a numerical format that numerically represents each dimension (FIGs 3 and 4, well log data showing GR1 and DT feature data in numerical format); 
detecting, based on the well log, a missing value in a first plurality of values of a first dimension of the well log (FIG. 4, DT data is missing); 
transforming, in response to the missing value, the first dimension of the well log into a first image, the first image visually depicts the first dimension including the first plurality of values and the missing value (FIGs. 2 and 5, [0017], graphs depicting missing well log data); 
creating, based on the first image and based on an image analysis algorithm ([0051], points are graphed and a line is drawn to show missing points), a second image (FIGs. 6 and 7), the second image visually depicts the first plurality of values and a found depiction that visually depicts a found value in place of the missing value ([0051], log data A is used to predict data in log B); and 
converting, based on the second image, the found depiction of the found value into a first value, the first value in the numerical format (FIG. 7, [0051], log B data is represented in numerical fashion on a graph).
Regarding claims 2 and 12, Yu discloses wherein the transforming includes plotting each of the first plurality of values as a first-dimension curve and the missing value as a visual gap in the first-dimension curve (FIG. 2, interval Z represents missing data).
Regarding claims 9 and 14, Yu discloses wherein the transforming includes transforming the one or more dimensions other than the first dimension into the first image, and wherein the first image visually depicts the one or more dimensions (FIGs. 2 and 7, feature data is represented graphically).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Yu) (US 2010/0094557) in view of Polyakov et al. (Polyakov) (US 2013/0110486).
Regarding claims 11 and 16, Yu discloses scan a well log for one or more dimensions, the one or more dimensions describe one or more features of a well, each dimension of the well log corresponds to each feature, each dimension includes a plurality of values in a numerical format that numerically represents each dimension; detect, based on the well log, a missing value in a first plurality of values of a first dimension of the well log; transform, in response to the missing value, the first dimension of the well log into a first image, the first image visually depicts the first dimension including the first plurality of values and the missing value; create, based on the first image and based on an image analysis algorithm, a second image, the second image visually depicts the first plurality of values and a found depiction that visually depicts a found value in place of the missing value; and convert, based on the second image, the found depiction of the found value into a first value, the first value in the numerical format (see claim 1 above).
Yu is silent about a system comprising: a memory, the memory containing one or more instructions; and a processor, the processor communicatively coupled to the memory, the processor, in response to reading the one or more instructions, configured to execute the method.
Polyakov from the same or similar field of endeavor discloses a system comprising: a memory, the memory containing one or more instructions ([0005], program stored in memory); and a processor, the processor communicatively coupled to the memory, the processor, in response to reading the one or more instructions, configured to execute the method ([0004], a processor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Polyakov into the teachings of Yu for executing a process using a computing device.

Allowable Subject Matter
Claims 3-8, 10, 13, 15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/            Primary Examiner, Art Unit 2488